Citation Nr: 9901496	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  92-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome, right (minor), postoperative status, currently 
rated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome, left (major), postoperative status, currently rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1983.





When this matter was last before the Board of Veterans 
Appeals (the Board) in December 1996, it was remanded to the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office for further development and readjudication.  
Supplemental statements of the case were issued in March and 
June 1998 and the case was returned to the Board in October 
1998.  The veterans representative submitted additional 
argument to the Board in November 1998, and the case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Bilateral carpal tunnel syndrome is manifested by 
subjective complaints of pain and numbness occurring mostly 
at night, with only minimal sensory loss in each hand, but 
without loss of strength or of range of motion, with no 
apparent decreased function on objective examination. 

3.  Carpal tunnel syndrome, postoperative status, involving 
the right (minor) upper extremity is productive of not more 
than mild incomplete paralysis of the median nerve.

4.  Carpal tunnel syndrome, postoperative status, involving 
the left (major) upper extremity is productive of not more 
than very mild incomplete paralysis of the median nerve.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome, right, postoperative status, have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.20 and Part 4, 
Diagnostic Codes 5215, 8515 (1998).

2. The criteria for a rating in excess of 10 percent for 
carpal tunnel syndrome, left (major), postoperative status, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.20 and 
Part 4, Diagnostic Codes 5215, 8515 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the veteran has presented a claim that is plausible.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Further, 
the Board is satisfied that all facts relevant to the claim 
have been properly developed and that the VA has complied 
with its duty to assist as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board notes in that regard, that pursuant 
to the December 1996 remand, the RO attempted to locate EMG 
and nerve conduction studies that had purportedly been 
conducted at VA Medical Center, Lake City, Florida.  Those 
efforts were unsuccessful.  The Board finds that no useful 
purpose would be served by any further efforts to obtain such 
information, and believes that there is no medical evidence 
that would show a more accurate picture of the veterans 
current disability than that found on the December 1997 VA 
examination.  

Factual Background

By way of history, it is noted that service connection for 
bilateral carpal tunnel syndrome, postoperative on the left, 
was established in a March 1985 rating decision and a 10 
percent evaluation was assigned from the day following the 
veterans discharge from service in June 1983.  This decision 
was based upon a medical finding within one year following 
separation from service of left radial nerve entrapment, 
neuropathy, and prolonged motor and sensory distal latencies 
of the left wrist for which the veteran had underwent carpal 
tunnel release in April 1984; and right prolonged sensory 
distal latency in the right medial nerve indicating early 
entrapment of the right wrist.  It was further noted that VA 
examination following the April 1984 surgery showed grip on 
the left was 3 out of 5, while grip on the right was 4 out of 
5.  

In October 1991, the veteran was hospitalized by VA with a 
chief complaint of numbness of both hands, especially in the 
morning with the right being greater than the left, 
paresthesias, and an inability to make a firm grip.  The 
initial diagnosis was carpal tunnel syndrome of the right; 
the surgery performed was right carpal tunnel release.  It 
was noted that the veteran tolerated the procedure well; two 
weeks thereafter, the veteran was noted to be doing well.  

Based upon the foregoing surgery, the veterans 
representative filed a claim for an increased evaluation and 
a temporary total rating.  In a November 1991 rating 
decision, a temporary total evaluation under Paragraph 30 was 
assigned for the surgical treatment of the carpal tunnel 
syndrome on the right.  The veterans right and left carpal 
tunnel syndrome, post-operative, were then rated separately 
effective the day following surgery, and each was assigned a 
10 percent rating under Diagnostic Code 8515 of VAs Schedule 
of Ratings based upon resulting mild symptomatology.  The 
veteran subsequently perfected an appeal of that decision, 
with respect to the ratings assigned.  

In April 1994, the Board remanded the case for additional 
development, to include a special VA examination by a 
neurologist, and obtaining the records of any physician who 
had treated the veteran since October 1991, and obtaining the 
identities of the employers who had rejected her efforts 
toward employment because of her service-connected 
disabilities.  

In April 1994, the veteran identified 19 individual 
businesses from whom she had allegedly sought employment.  In 
September 1994, the RO contacted each employer and asked 
whether the veteran had sought employment and the reason for 
her denial of employment.  The majority of the potential 
employers were unable to identify the veteran as an 
applicant.  At least two stated that they did not take 
applications for employment.  Only one indicated that the 
veteran was rejected for disability reasons, but the 
disability was her inability to sit at a desk for long 
periods to answer the phones in a Receptionist position.  

In July 1994, the veteran underwent a VA peripheral nerves 
examination of her upper extremities.  The report of the 
examination noted, by history, that 11 years prior, the 
veteran began developing left-hand numbness and decreased 
grip.  Carpal tunnel syndrome was diagnosed; she subsequently 
underwent a carpal tunnel release of her left hand in 1984 
and a carpal tunnel release of the right hand in 1991 and 
obtained good relief following each procedure.  She 
indicated, however, that she had a gradual return of her 
symptoms.  She specifically complained of pain and stiffness 
in her hands in the night, and a decrease in grip strength, 
and indicated that her right hand was much worse than her 
left.  

Upon examination, there was no evidence of atrophy or 
fasciculations.  Detailed motor examination of her upper 
extremities was described as normal with 5/5 strength 
bilaterally in the deltoid, biceps, triceps, brachioradialis, 
opponens pollicis, abductor, digiti, minimi, osseous muscles, 
and abductor pollicis brevis.  Sensory exam revealed a 
decrease pin prick in a patchy nature in the right-arm and 
particularly along the ulnar aspect of her right-arm and 
diffusely in her hand including all five digits.  The 
examiner noted that most of the veterans problems were in 
her index finger, and that left of her extremity sensory 
deficits were confined to her left thumb, index and middle 
fingers.  The examiners diagnosis was probable carpal tunnel 
syndrome, and that the veteran also may have ulnar nerve 
entrapment of her right ulnar nerve.  He carpal tunnel 
syndrome was noted to be more prominent in the veterans 
right than in her left.  The examiner noted that EMG studies 
and nerve conduction studies should be made available to the 
rating board.  

The veterans case was remanded by the Board in December 1996 
for the purpose of obtaining additional pertinent medical 
records including EMG and nerve conduction studies, and to 
obtain another VA specialist examination.  As indicated 
above, the ROs efforts to locate the EMG and nerve 
conduction studies were unsuccessful.  In fact, no other 
pertinent medical records were found.  

The veteran was afforded a special VA hand, thumb and fingers 
examination in December 1997.  In the report of that 
examination, the examiner noted that the veteran is left hand 
dominant, and that her complaints were of left hand numbness 
and pain.  The examiner noted, by history, that the veteran 
had symptoms in 1984 when she had diffuse hand numbness and 
night cramps.  She underwent EMG and nerve conduction studies 
that showed carpal tunnel syndrome and she subsequently 
underwent left carpal tunnel release.  The examiner noted, 
again by history, that the veteran did well until about two 
years prior, and that she previously worked as a ward clerk 
at the VA but had been unable to work because of her left 
hand problems.  The examiner noted that the veteran underwent 
repeat nerve conduction studies approximately two years prior 
but stated that those studies were unavailable for review.  
The examiner stated that the C-file was available and was 
reviewed by the examiner.  It was noted that the veteran has 
complained in the last couple years of pain just proximal to 
her surgical stie on the volar aspect of the left wrist, and 
also complains of diffuse hand numbness with parietal 
numbness of all fingers.  The areas that seem to be most 
involved, however, are her middle three fingers.  It was 
noted that the veteran occasionally has night cramps and pain 
as well.  

Upon examination, the veteran was reported to have full 
symmetric range of motion of her fingers, hand and wrist.  
She had full elbow motion.  There was no tenderness about her 
cervical spine or shoulder.  There was a positive Tinels 
over the veteran cubital tunnel on the left elbow that 
reportedly sent pain to her middle fingers.    The veteran 
had a well-healed scar on her volar wrist over her carpal 
tunnel.  She had positive Tinels and tenderness over her 
previous surgical site.  She had a positive Phalens test.  
There was no atrophy noted.  The veteran was reported to have 
a 5/5 grip intrinsic opponens, wrist flexors and extensors.  
She reportedly had grossly decreased two point discrimination 
of her volar aspect of her thumb, index finger, long finger, 
and ring finger.  Her sensation was otherwise grossly intact.  
There was a 2+ radial pulse.  X-rays showed no bony 
abnormality.  

The examiners impression was recurrent left carpal tunnel 
syndrome, possible cubital tunnel syndrome.  The examiner 
explained that he was aware that the veterans EMG nerve 
conduction study needed to be available for his review as had 
been requested by the compensation board, but indicated 
that the investigations were not available.  The examiner 
stated that the veteran was currently being followed in the 
Neurosurgery clinic and has been offered the options of 
nonoperative versus operative treatment, which would include 
re-release of her carpal tunnel syndrome.  The examiner 
opined that patients do not typically do as well with 
repeat surgery.  The examiner stated that according to 
the examination today, she does have positive provocative 
test and decreased sensation but she has normal strength and 
no apparent decreased function.  He noted that this is, 
however, related to her repetitive activities.  

Analysis

The veteran contends that the disability resulting from her 
bilateral carpal tunnel syndrome, post-operative, is more 
severe than the 10 percent evaluations assigned reflect.  She 
specifically argues that her disability usually recurs every 
two years, and has had a great impact on her employment 
possibilities because her potential employers are forced to 
reject her employment applications once they find out that 
she is uninsurable because of her carpal tunnel syndrome.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1998).  However, rating the same disability 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (1998).  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran as well as the entire 
history of her disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's carpal tunnel syndrome of each upper extremity 
has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515, which contemplates disability evaluations for paralysis 
of the median nerve.  A 10 percent evaluation is assigned for 
mild incomplete paralysis of the median nerve; a 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the minor extremity and a 30 percent 
evaluation is assigned for moderate incomplete paralysis of 
the median nerve of the major extremity; a 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor extremity and a 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the major extremity; and, a 60 percent 
evaluation is assigned for complete paralysis of the median 
nerve of the minor extremity and a 70 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
major extremity.

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture of both the left (major) upper 
extremity and the right (minor) upper extremity, each most 
closely approximates a 10 percent evaluation pursuant to DC 
8515 for incomplete, mild paralysis.  

As indicated above, although the entire history of a 
disability should be considered, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that regard, it is 
noted that the veteran complained at the time of the 1994 VA 
examination that her right hand was much worse than her left 
hand; by the time of the December 1997 VA examination, 
however, her complaints were limited to her left hand.  
Regardless, the veterans subjective complaints upon both 
examinations were of hand numbness and/or pain, particularly 
at night, and of decreased grip strength.  Upon objective 
examinations, however, the veteran had full symmetric range 
of motion in both hands and wrists, and all fingers; there 
was no atrophy noted on either examination.  Detailed motor 
examination of her upper extremities was described as normal.  
Critically, grip strength was 5/5 on each examination.  In 
the 1994 examination, sensory deficits were confined to 
decreased pinprick in a patchy nature on the right-arm and to 
her left thumb, index and middle fingers in the left.  
Further, with the exception of a two point discrimination of 
the veterans volar aspect of her thumb, index finger, long 
finger and ring finger on the left, her sensation was 
described as grossly intact on the 1997 examination.  

Significantly, the diagnosis upon 1994 VA examination was 
limited probable carpal tunnel syndrome and a speculative 
ulnar nerve entrapment on the right.  Consistent with that 
diagnosis, the physician who examined the veteran in 1997, 
noted that although the veteran had a positive provocative 
test and decreased sensation, she had normal strength and no 
apparent decreased function.  As such, the Board finds that 
the veteran has, at most, only minimal sensory loss in each 
hand, but with, no loss of strength on objective examination, 
and some numbness and pain that occurs mostly at night on 
subjective inquiry, representing no more than mild incomplete 
paralysis of the median nerve bilaterally.  In short, an 
evaluation for the veteran's service-connected carpal tunnel 
syndrome, left and right, in excess of 10 percent each is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes, including DC 5215 which encompasses 
limitation of wrist motion.  38 C.F.R. § 4.71a (1998). Under 
the code, dorsiflexion less than 15 degrees and palmar 
flexion limited in line with the forearm are both assigned a 
10 percent evaluation.  No distinction is made between the 
major and minor arm.  Given that the range of motion of the 
veterans hands, fingers and wrists was described as 
normal on the 1994 VA examination report and full on 
the 1997 VA examination report, the veteran has clearly 
exceeded the range of motion encompassed by this diagnostic 
code.

The Board acknowledges that the veteran's bilateral carpal 
tunnel syndrome may be productive of pain on use as well as 
subjective complaints of hand numbness and night cramps.  
This pain, however, which was only objectively noted in the 
left middle fingers with a positive Tinels over the cubital 
tunnel on the left elbow in the course of the December 1997 
examination, has been taken into account in granting the 
veteran a 10 percent evaluation for the left carpal tunnel 
syndrome.  Given that the examiner in December 1997, stated 
that she has normal strength and no apparent decreased 
function in the upper extremities, the veteran cannot be said 
to have such disabling pain or functional impairment of 
either wrist to warrant consideration of assignment of an 
increased evaluation under the diagnostic criteria set forth 
above and including the criteria of 38 C.F.R. §§ 4.40. 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, although the veteran contends that the bilateral 
carpal tunnel syndrome has in and of itself eliminated any 
possibility of her obtaining employment, the evidence belies 
that contention.  With respect to that allegation, in fact, 
the veteran has proven to be an unreliable historian.  The 
substantial development undertaken by the RO in that regard 
failed to reveal any employer who had denied the veterans 
application for employment based upon the severity of the 
service-connected disabilities at issue.  Some of the 
potential employers to whom the veteran had allegedly 
applied, in fact, refuted the mere fact that she had applied 
to their place of business.  Moreover, the veteran is shown 
to have significant non-service connected disabilities that 
clearly interfere with her ability to obtain employment.  
Regardless, the evidence of record fails to demonstrate any 
objective showing that the veteran's upper extremity 
disabilities cause marked interference with employability in 
general.  Absent that, and no evidence of the necessity for 
frequent hospitalization, there does not appear to be any 
grounds for consideration of an extra-schedular evaluation.  
See 38 C.F.R. § 3.21(b)(1).

In conclusion, although the veteran argues that she merits a 
higher evaluation for her service-connected bilateral post-
operative carpal tunnel syndrome, the objective medical 
evidence does not support her contentions; the Board finds 
that the preponderance of that evidence is negative and as 
such, clearly outweighs the positive.  38 U.S.C.A. § 5107(b).  
The veterans appeal must be denied.  




ORDER

Entitlement to an increased evaluation for carpal tunnel 
syndrome, right (minor), postoperative status, is denied.  

Entitlement to an increased evaluation for carpal tunnel 
syndrome, left (major), postoperative status, is denied. 




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
